Wade, C. J.
This case is controlled by the decision in Hubert v. Thomasville, ante, 756 (90 S. E. 720). The recitals in .the petition for certiorari did not affirmatively show that the defendant had filed with the clerk of the municipal court the precise affidavit or bond required by law as a condition precedent to the sanction of his petition; nor did it otherwise affirmatively appear that the bond was given and approved as required by law. “Where no certified copy of the bond is attached to the petition, the bond must, in substance' at least, be set forth in the petition. It would be manifestly against the spirit of the statute to require the judge of the superior court to accept, as an affirmative showing that the proper bond has been given, the mere statement in the petition to that effect. . . Any other ruling would in many cases entirely defeat the clearly expressed intent of the lawmakers, *782by allowing a defendant to obtain the writ of certiorari, when in fact he has not complied with one of the essential prerequisites for obtaining it, to wit, the giving of such a bond as the statute requires.” Hubert v. Thomasville, supra. In this case no copy of the bond is set forth in the petition or attached thereto as an exhibit, nor does the petition allege that the bond given was “conditioned for the personal appearance of the defendant to abide the final order, judgment, or sentence of said court, or of the superior court in said case.” (4 Bark’s Ann. Code, § 5191 (a) ) ; and therefore it is not shown that this condition precedent to obtaining a certiorari was complied with, and the judge of the superior court did not err in refusing to sanction the writ. Judgment affirmed.
Decided November 16, 1916.
Certiorari; from Thomas superior court — Judge Thomas. June 12, 1916.
C. E. Hay, for plaintiff in error.